WILLIAM H. BECKER, Chief District Judge
(specially concurring):
The plan approved by the per curiam, opinion and judgment is constitutionally sound and permissible. It also has many meritorious features from a high level political standpoint, even though it obviously will not please everyone. Indeed it is impossible to devise a plan which will please everyone.
My initial proposal was to adopt with minor improvements the plan contained in the House Committee Substitute for Senate Bill No. 370. It was statistically the better of the two plans of the Missouri House and Senate. As a matter of principle this initial proposal would have given life to the best of the two proposals of the Missouri General Assembly. Thereby the representatives of *1170the people of Missouri would have participated in the formulation of the judicial plan to the fullest extent possible under the circumstances. And the inclusion of this permissible judicial technique would in the future provide a motive for healthy competition between the branches of state legislatures in approaching the ideal in case agreement between the two branches again becomes impossible.